
	

114 S3409 IS: Improved Employment Outcomes for Foster Youth Act of 2016
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3409
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Casey (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to include foster care transition youth as members of a
			 targeted group for purposes of the work opportunity credit.
	
	
		1.Short title
 This Act may be cited as the Improved Employment Outcomes for Foster Youth Act of 2016.
		2.Inclusion of foster care transition youth for purposes of work opportunity credit
 (a)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph:
				
 (K)a qualified foster care transition youth.. (b)Qualified foster care transition youthSubsection (d) of section 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (16)Qualified foster care transition youthThe term qualified foster care transition youth means any individual who is certified by the designated local agency as— (A)not having attained age 27 as of the hiring date, and
 (B)having been in foster care (as such term is used in section 477 of the Social Security Act) at any time after the individual attained the younger of—
 (i)age 16, or (ii)the age specified in subsection (a)(7) of such section..
 (c)Effective dateThe amendments made by this section shall apply with respect to individuals who begin work for the employer after the date of the enactment of this Act.
			
